Case 3:18-cv-00755-HTW-LRA Document 9 Filed 03/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION
JEREMIAH ROBINSON PLAINTIFF
V. CIVIL ACTION NO. 3:18-CV-00755-HTW-LRA
ROCO MANAGEMENT, LLC;
ROCO OF JACKSON, LLC; and
KIARA BROWN DEFENDANTS

AGREED FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

This cause is before the Court on the joint motion of Plaintiff and Defendants to
fully and finally dismiss this action and all defendants with prejudice. This Court, having
considered the motion and the agreement of the parties, finds that the motion is well
taken and is hereby granted, and all claims against all defendants shall be dismissed with
prejudice.

IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action and all
of the claims of Plaintiff Jeremiah Robinson are fully and finally dismissed with
prejudice, with each party to bear its own costs and attorney fees.

a HL
SO ORDERED, this ___ day of

  

Vs ke i la Youook
DISTRICT COURT JUDGE 0d
Case 3:18-cv-00755-HTW-LRA Document 9 Filed 03/05/19 Page 2 of 2

AGREED AND APPROVED:

  
 

P.O. Box 59594

Jackson, MS 39284
Telephone: (769) 251-5785
Facsimile: (769) 251-5152

attvhortonwilliams@ gmatlcom

Counsel for Plaintiff Jeremiah Robinson

Come Qhi—

Corey D. Hinshaw (MSB #101520)
TreMarcus D. Rosemon (MSB #105724)
WATKINS & EAGER PLLC

400 E. Capitol Street

Jackson. Mississippi 39201

Telephone: (601) 965-1900

Facsimile: (601) 965-1901
chinshawewatkinseager.com
lrosemoniewatkinseager.com

Counsel for Defendants

Nw
